ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR RECENT LETTER CONCERNING SENATE BILL NO. 612, TO BE CODIFIED AS 36 O.S. 6060 (1988).
IN YOUR QUESTION YOU ASK WHETHER THE MAIL HANDLERS BENEFIT PLAN, WHICH IS GROUP HEALTH INSURANCE COVERAGE OFFERED BY THE FEDERAL GOVERNMENT, COMES WITHIN THE PURVIEW OF THIS STATUTE. THE STATUTE, OF COURSE, REQUIRES CERTAIN INSURANCE COVERAGE FOR ANNUAL LOW DOSE MAMMOGRAPHY SCREENINGS. YOU ALSO ASK WHETHER THAT COMPANY COMES WITHIN THE JURISDICTION OF THE INSURANCE DEPARTMENT. UNFORTUNATELY, IT IS NOT POSSIBLE TO ANSWER YOUR QUESTIONS AS WE DO NOT HAVE SUFFICIENT INFORMATION TO MAKE THOSE DETERMINATIONS.
ENCLOSED PLEASE FIND A COPY OF A.G. OPIN. NO. 86-032 WHICH SETS FORTH THE CONDITIONS UNDER WHICH STATE INSURANCE REGULATIONS ARE APPLICABLE TO EMPLOYEE BENEFIT PLANS. AS THE OPINION NOTES, THERE IS AN INTERPLAY BETWEEN FEDERAL LAW AND STATE LEGISLATION WHICH RELATES TO THE REGULATION OF INSURANCE. UNDER THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 (ERISA), EMPLOYEE BENEFIT PLANS WHICH ARE NOT PROVIDED THROUGH THE PURCHASE OF INSURANCE, BUT ARE SELFFUNDED, ARE EXEMPT FROM STATE INSURANCE REGULATIONS. THUS, WITHOUT KNOWING THE SPECIFICS OF THE PLAN IN QUESTION, IT IS IMPOSSIBLE TO KNOW WHETHER IT IS REGULATED BY THE STATE INSURANCE LAWS. I WOULD SUGGEST THAT THE BEST, AND PERHAPS THE ONLY, WAY TO ASCERTAIN WHETHER THE SPECIFIC PLAN ABOUT WHICH YOU ASK IS COVERED IS FOR A PARTICIPATING MEMBER OF THE PLAN TO INQUIRE OF THE PLAN ADMINISTRATOR AS TO THE APPLICABILITY OF ERISA TO THE PLAN.
I HAVE INQUIRED OF THE STATE INSURANCE DEPARTMENT WHETHER THEY ARE FAMILIAR WITH THIS PARTICULAR PLAN, AND THEY INDICATE THAT THEY ARE UNABLE TO DETERMINE FROM THE INFORMATION AVAILABLE WHETHER IT COMES WITHIN THEIR JURISDICTION. HOWEVER, THE SAME REASONING WOULD BE APPLICABLE IN DETERMINING THE INSURANCE DEPARTMENT'S JURISDICTION AS WAS SET FORTH ABOVE REGARDING COVERAGE FOR MAMMOGRAPHY.
(SUSAN BRIMER LOVING)